Opinion by
Mb. Justice Mitchell,
This case involves but a single question, was the risk of injury such as plaintiff received so far patent and manifest that plaintiff must be held as a matter of law to have assumed it as a risk of the employment ?
Plaintiff was sent to work in a dangerous place, on a narrow platform near the top of the stack, at considerable height from the ground. It is conceded that this involved certain dangers such as a misstep and fall, and the jury were clearly instructed that these were incident to the situation and the plaintiff could not recover for any injury resulting from them.
But there were other dangers specially incident to the furnace stack. These were a “ slip ” and a “ gas puff.” The former was caused by part of the materials with which the furnace was charged adhering to the sides called á “ hang ” until the molten mass below it had settled down and then making a “slip ” or fall so as to produce an explosion by which gas, ore, limestone and other materials in the furnace were blown out of the openings at the top. A “ gas puff ” was caused by an accumulation of gas near the top of the stack, mixing with the air, taking fire, and exploding. The two kinds of explosion differed mainly in that a slip threw out quantities of materials from the stack, while a puff was merely a flame from the lighted gas. To lessen as far as practicable the damage from such explosions, the stack was furnished near the top with “ fire doors ” *447that hung upon hinges at the top, and were usually kept closed by their own weight, but opened on an explosion and gave vent to the burning gas.
Plaintiff was at work in the line of his trade as a carpenter, at a sheave block near the top of the stack, when an explosion occurred, whether from a “ slip ” or a 4' puff ” was not clear, and he was burned by the flames of the escaping gas. There was some conflict of testimony whether he had been warned to look out for such danger, and this of course went to the jury. But defendants contended then as now that the danger was so manifest that any man in the proper exercise of his senses must have known of it. This, as already said, was the pinch of the case.
The testimony in regard to these explosions was that they occurred at frequent but irregular intervals, sometimes twenty-four to thirty-six hours apart, and again several times a day. They could be heard and seen for a considerable distance. There being a number of blast furnaces close together in that neighborhood, appellants argue that the explosions were so frequent as necessarily to compel notice of them. Plaintiff had been in employment at that place about a month, but testified that his work was inside the carpenter shop except on two days, and that he had no knowledge of the danger from the explosions. There was nothing in the ordinary course of his trade as a carpenter to charge him with such knowledge, or even to put him upon inquiry. If he had come that day for the first time from a different place where there were no furnaces in operation, it is plain that he could not be deemed to have knowingly assumed such risk. He had been there a month, and while it is difficult to see how he could have failed to notice and be informed about the explosions, yet on the other hand it may be that a burst of flame, apparently from the top of a high stack, did not convey to an ordinary observer from the ground the idea of danger to a workman on a platform several feet below the top. Taking the case on the whole evidence it was for the jury, and was properly submitted to them.
Judgment affirmed.